Order and judgment (one paper), Supreme Court, New York County (Edward Greenfield, J.), entered October 26, 1988, which, inter alia, granted that part of the petition which sought a stay of arbitration of the fifth claim for relief and denied respondent’s cross motion for consolidation of the arbitration demands with respect to the 1987 and 1988 rent escalation notices, unanimously reversed, on the law, the facts and in the exercise of discretion, the petition to stay arbitration denied and the cross motion for consolidation granted, with costs.
This action involves a long-standing dispute between the parties on the permissible formula for calculating rent increases during the life of the lease. Our holding here is based on the ruling in Avon Prods, v Solow (150 AD2d 236). Concur —Kupferman, J. P., Ross, Milonas, Ellerin and Smith, JJ.